Citation Nr: 0331714	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  95-27 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral pes planus.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The appellant had active duty from October 1975 to September 
1979 and from September 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The RO denied entitlement to service 
connection for flat feet (claimed as tendonitis).

The Board remanded the case to the RO in September 1997 and 
January 2001 for additional development and adjudicative 
action.

In March 2003 the veteran was advised that his appeal was 
being handled at the Cleveland, Ohio VA RO by the Tiger Team 
Remand Board.

In July 2003 the RO most recently affirmed the original 
determination previously entered.


FINDINGS OF FACT

1.  The probative, competent medical evidence of record 
establishes that bilateral pes planus preexisted active 
service as noted on entrance examinations in July 1975 and 
October 1988 and did not worsen therein.  

2.  The probative, competent evidence of record establishes 
that bilateral pes planus is not linked to active service on 
any basis.


CONCLUSION OF LAW

Preexisting bilateral pes planus was not aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 1994 the appellant submitted a claim for service 
connection for tendonitis of the feet based on aggravation 
during his period of active duty in the Persian Gulf War.  He 
was a member of the Army National Guard from September 1989 
to September 1991 and during that period was called to active 
duty. 

The appellant's July 1975 enlistment examination showed that 
he had bilateral pes planus that was asymptomatic.  He 
initially failed a 45 degree test for his feet and was sent 
for an x-ray that revealed bilateral pes planus.  After an 
orthopedic examination, he was found qualified.  At the time 
of his April 1979 separation examination, the feet were 
clinically evaluated as "normal."  In an October 1988 
enlistment examination for the Army National Guard, the 
examiner noted that the appellant had moderate bilateral pes 
planus that was asymptomatic.

The appellant's service medical records from his period of 
active duty during the Persian Gulf War show intermittent 
treatment for his pes planus.  The appellant entered his 
second period of service on September 27, 1990, and on 
October 4, 1990, the screening note of acute medical care 
shows he sought medical treatment for a life long history of 
pes planus with tibial tendonitis.  The bilateral foot 
problem was shown as life long history with an increase of 
eight weeks duration. 

The appellant stated that his problem with pes planus and 
tibial tendonitis was causing difficulty walking or marching 
and prolonged standing over twenty minutes caused increased 
pain and discomfort.  The clinical findings were of severe 
pes planus, visible at 90 degrees, and legs bowed.  The 
appellant appeared affected by the condition.  The appellant 
was referred to Podiatry for a possible permanent profile.

On October 12, 1990, the appellant was seen with complaints 
of flu and foot problems.  He reported a life long history of 
severe pes planus and stated that his feet were still 
bothering him.  He had a consultation appointment set for 
October 25th.  The clinical findings of his feet noted severe 
pes planus, unchanged.  The assessment was chronic pes 
planus, life long.

An October 25th podiatry consultation report shows that the 
complaint was of painful flat feet.  Bilaterally, there were 
no symptoms of edema, erythema, or cellulitis.  The range of 
motion was within normal limits bilaterally.  The examiner 
noted specific findings shown on X-ray and the X-ray report 
indicates bilateral pes planus and the remaining appearance 
was normal.  The impression was severe pes planus 
bilaterally.  He was to continue on profile and use 
orthotics.

In January 1991, the appellant was seen as his profile had 
expired.  The impression was bilateral pes planus and the 
plan was to renew the profile.  If the appellant could not be 
utilized with the profile, then it was noted that he should 
have an administrative return to home state for "MEB/MMRB".  
In February 1991, the appellant was referred to Orthopedics 
as he still had complaints of pain.  When he was seen at 
Orthopedics, it was noted that he had a P-3 profile, was 
brought to Saudi Arabia, and could not perform his duties.  
The examiner commented that since the appellant was on a P-3 
profile prior to deployment, the problem was an 
administrative one to be handled by the unit.  A request was 
made for a Medical Retention Review Board to be scheduled for 
the appellant.

A memo, dated in February 1991, from LBS (initials), CPT, TC, 
shows that he requested a Medical Retention Review Board to 
be scheduled for the appellant in order to determine whether 
or not the appellant should be retained in the Army.

At the redeployment examination in April 1991 the appellant 
reported foot trouble described as pain in both feet since 
mobilization.  The clinical findings were of pes planus, 
bilateral.  It was noted that the appellant developed pain in 
the feet in October 1990 after exercise while on active duty.  
A physical profile of 3 for lower extremities was entered.

An undated temporary physical profile has a T-3 for lower 
extremities with an expiration date of April 5, 1991.

The appellant was seen in consultation on May 9, 1991, for 
complaints of bilateral chronic foot pain and knee which was 
attributed to tendonitis.  The symptoms were of 7 months 
duration with dull onset and gradual, progressively getting 
worse.  The assessment was symptomatic pes planus bilateral 
and noted that the condition would probably be an ongoing 
problem.  The recommendation was for a P-4 profile and that 
the appellant should be sent back to his unit for the 
initiation of this process.

In January 1995, the appellant underwent a VA examination.  
At that time, the appellant gave a history of having had flat 
feet all of his life.  He stated that he first began to 
experience pain in his feet during physical training 
exercises in 1990 and that his symptoms had been exacerbated 
by his service in Saudi Arabia during the Persian Gulf War.  
The physical examination showed bilateral marked pes planus.  
The diagnosis was of bilateral pes planus.

The appellant stated in his Substantive Appeal, dated in July 
1995, that during the Persian Gulf War, he developed 
bilateral foot pain which became progressively worse.  He 
maintained that his treating physicians had been uncertain as 
to why the appellant had been sent to Desert Storm because of 
his pes planus, and that they had recommended to his 
Commanding Officer (CO) that the appellant be sent home.  

According to the appellant, his CO had denied the request 
from his treating physicians and had recommended that the 
appellant see the Inspector General.  The appellant indicated 
that the Inspector General had investigated his case and had 
concluded that the appellant should never have been 
activated, and should have been instead medically discharged.

In the Board's Remand in September 1997, the RO was to 
request that the National Personnel Records Center (NPRC) 
conduct a search for all medical and administrative records 
relative to the appellant's service in the Army National 
Guard, from September 1989 to September 1991, to include any 
records pertaining to the Medical Retention Review Board and 
the Inspector General.  The RO requested these records from 
the NPRC and noted that a negative response was a must if a 
particular set of records were not found.

NPRC's reply noted that no medical records were on file and 
that medical records had been sent to the RO in December 
1994.  Administrative records received included two copies of 
NGB Form 22 pertaining to the appellant's service in the Army 
National Guard showing that the appellant served from March 
1982 to February 1984 and from October 1988 to October 1992.  

Although the appellant was afforded a VA Compensation and 
Pension (C&P) examination in April 2000, the Board found that 
the examination report was inadequate as there was no 
diagnosis and requested that another examination be provided.

While the claim was in remand status, the veteran was 
afforded a VA C&P examination of his feet in June 2003.  He 
reported that prior to service in the Gulf War he had no pain 
or problems with regard to his feet.  He did have flat feet 
while in the service but had no pain associated with such.  
During training just prior to the Gulf War he had to run in 
sand and developed diffuse pain in the bottom of both feet.  

Several doctors told him that he had plantar fasciitis and 
shin splints.  He developed more pain progressively in the 
service and while in the Gulf War the pain got worse.  Since 
his return to the United States he has pain with ambulation, 
difficulty with standing for long periods of time and walking 
is painful.  His job was as a letter carrier and he was able 
to do routes where he could drive but could not perform 
routes where he has to walk.  He reported that prior to 
service in the Gulf War he was able to ambulate without 
restriction while carrying letters.  His pain was usually 
under the arch in the plantar fascia from the toes to the 
heel.  

Clinical findings were reported.  The assessment was 
bilateral pes planus, moderately severe; and plantar 
fasciitis, right greater than left.

The VA examiner reviewed the veteran's claim file in detail.  
The veteran had pes planus prior to service.  It was a 
preexisting disorder not symptomatic and not likely caused by 
service per se.  He did develop a disability while in service 
regarding plantar fasciitis which limited his activities.  

The examiner addressed the questions presented in the Board's 
remand.  Flat feet were noted as severe prior to joining the 
service and were still likely around that level of severity 
at the time of the examination.  There was no significant 
change in the anatomic flat feet.

The examiner found that there was a permanent increase in 
symptomatology which was related to plantar fasciitis which 
occurred in approximately 1990 in relationship to the 
veteran's duties in service.  The bilateral plantar fasciitis 
symptomatology had been permanently increased.  

The veteran had no disability prior to entering service and 
developed a medical condition, plantar fasciitis which caused 
disability and was likely to be permanent.  The available 
medical information indicates that the disability of plantar 
fasciitis likely resulted from the stress of service duties 
superimposed upon preexisting severe pes planus and not 
necessarily as a natural progression of pes planus as far as 
can be determined from the claims file and from examination.  
The veteran had a similar degree of pes planus prior to 
service and had no documented disability with regard to 
running or sports activities or performing in his usual and 
customary route as a letter carrier prior to service.  

X-rays in June 2003 revealed no fracture, dislocation or 
significant degenerative joint disease appreciated.  The 
impression was an unremarkable study of both feet.  

In July 2003 the RO granted entitlement to service connection 
for plantar fasciitis with assignment of a 10 percent 
evaluation effective October 27, 1994.


Criteria

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2003).

The United States Court of Appeals for Veteran Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).

A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service preexisted service will 
rebut this presumption.  38 U.S.C.A. 1111, 1137 (West 2002).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. 1154(a); 38 C.F.R. 
3.303(a), 3.304 (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease."  
38 U.S.C.A. § 1153 (West 2002).  

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  Medical 
facts and principles may be considered in determining whether 
an increase is due to the natural progress of the condition.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2003).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. 3.306(b) (2003); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).

The CAVC has held that "temporary or intermittent flare-ups 
of a preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted with symptoms, has worsened."  Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991). 

This means the base line against which the Board is to 
measure any worsening of a disability is the appellant's 
disability as shown in all of his medical records, not on the 
happenstance of whether he was symptom-free when he enlisted.  
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); see also 
Browder v. Brown, 5 Vet. App. 268, 270-271 (1993). 


Analysis

Preliminary Matter: Duties to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.103(a) (2003).  

The recent changes in law have amended the requirements as to 
VA's development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001), overruled in 
part on other grounds, Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).   

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  The Board's 
consideration of the new regulations is not prejudicial to 
the appellant inasmuch as the regulations merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect on cases that had 
been decided by the Board before the VCAA, but were pending 
in the CAVC at the time of its enactment.  See generally 
Holliday v. Principi, supra; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991), overruled in part on other grounds, 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  See Kuzma 
v. Principi, supra (citing with approval Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002), and Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002), both of which implicitly overruled 
Karnas).

Although the CAFC has held that the VCAA does not 
retroactively apply to claims decided by the Board before the 
date of its enactment, the Board notes that the VA General 
Counsel, in VAOPGCPREC 11-00, appears to hold that the VCAA 
is retroactively applicable to claims pending on the date of 
its enactment.  Further, the VA regulations issued to 
implement the VCAA are expressly applicable to "any claim 
for benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).   

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

The present claim was filed before the enactment of the VCAA, 
and remains pending before the Board.  Accordingly, the VCAA 
is clearly applicable.   

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  

The RO provided the appellant a copy of the applicable May 
1995 rating decision and forwarding letter dated in May 1995 
that in combination notified him of the basis for the 
decision reached.  

The RO also provided the appellant a statement of the case 
dated in June 1995 and supplemental statements of the case in 
June 2000 and in July 2003 that included a summary of the 
evidence, the applicable law and regulations and a discussion 
of the facts of the case.  

The veteran has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and has done so.  There is no indication in the record, from 
either the veteran or his representative, of any additional 
relevant records which are available and which the RO has 
failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

The veteran was afforded a VA medical examination in April 
2000.  He was also examined by VA in June 2003 and a medical 
opinion was provided.  Based on the examination findings and 
opinion, service connection was granted for bilateral plantar 
fasciitis.  

In a May 2001 letter the RO notified the appellant of the 
provisions of the VCAA, the evidence necessary to establish 
entitlement for his claims, what had been done on his claim, 
what information or evidence he needed to submit and what VA 
would do to assist him.  He was notified that any additional 
evidence should be submitted within 60 days.      

Such notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).



The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (2003), which held that the new 
regulation codified at 38 C.F.R.§ 3.159(b)(1) is invalid 
because it permits VA to render a decision in a claim if a 
response to a request for information from the veteran is not 
received within 30 days, instead of waiting a full year for 
such response.  That regulation is therefore inoperative.  

The Board notes that the RO allowed a period of 60 days in 
the VCAA letter to the veteran, however, this is still not a 
full year.  Since the May 2001 VCAA letter, however, more 
than one year has passed and he has been accorded ample time 
for responses.   

In addition, although the RO requested that the veteran 
submit an authorization form to request additional records 
from Kaiser Permanente (Kaiser), there was no response.  The 
RO also was in contact with the veteran in May 2003 regarding 
development and notified the veteran in June 2003 as to 
evidence requested and not received.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2003). 

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.


Service Connection

Evidence of record shows that at the veteran's July 1975 
enlistment examination for the U.S. Navy and at his October 
1988 enlistment examination for the Army National Guard, it 
was noted that he had bilateral pes planus.  His feet were 
asymptomatic at a July 1975 enlistment examination, 
clinically evaluated as normal at an April 1979 separation 
examination and asymptomatic at an October 1988 enlistment 
examination.  This evidence of recordation of the bilateral 
pes planus on examination reports at entrance to service 
clearly shows the existence of a preservice bilateral pes 
planus disorder. 

When a preexisting condition is properly found, as in this 
case, the presumption of aggravation found in 38 U.S.C.A. § 
1153 is to be considered.  

The veteran claims that during the Persian Gulf War he 
developed bilateral foot pain which became progressively 
worse.  Evidence of record shows that approximately one week 
after entering active duty during the Persian Gulf War, the 
veteran sought treatment and the clinical findings were of 
severe pes planus.  While he was on active duty during the 
Persian Gulf War, he sought intermittent treatment for his 
feet and was placed on profile.  

At a VA examination in June 2003 the veteran reported that he 
had no pain or problems with his feet prior to service in the 
Gulf War.  During training, however, he developed diffuse 
pain in the bottom of both feet which got worse while in the 
Gulf War.  He was told by several doctors that he had plantar 
fasciitis and shin splints.  After examination the VA 
examiner assessed bilateral pes planus, moderately severe; 
and plantar fasciitis, right greater than left.

The June 2003 VA examiner also provided a medical opinion 
wherein he found that the veteran had pes planus prior to 
service that was not symptomatic and not likely caused by 
service.  His bilateral pes planus was noted as severe prior 
to joining the service and was still likely around that level 
of severity at the time of the examination.  No significant 
change in the anatomic flat feet was noted.  

The VA examiner did note that the veteran developed plantar 
fasciitis in service and this disability limited his 
activities.  The VA examiner related the increase in 
symptomatology in service of the veteran's feet to plantar 
fasciitis.  The disability of plantar fasciitis was 
superimposed upon preexisting severe pes planus and not a 
natural progression of bilateral pes planus.

The Board notes that based upon the VA examination findings, 
in a July 2003 rating decision, the Cleveland RO granted 
service connection for bilateral plantar fasciitis evaluated 
as 10 percent disabling effective from October 1994.  The 
veteran was notified by letter dated in July 2003.

The evidence of record shows that the increased 
symptomatology of the veteran's feet in service in the Gulf 
War, while not a natural progression of pes planus, has been 
attributed to plantar fasciitis, a disability separate from 
bilateral pes planus, and for which service connection has 
been granted.  

As an increase in disability of bilateral pes planus in 
service has not been established, the presumption of 
aggravation does not apply.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(b) (2003); VAOPGCPREC 3-03.  

Although the veteran contends that his bilateral pes planus 
was aggravated in active service, the CAVC has held that 
while a lay person is competent to testify as to facts within 
his own observation and recollection such as visible 
symptoms, a lay party such as the veteran is not competent to 
provide probative evidence as to matters requiring expertise 
derived from specialized medical education, training or 
experience, such as matters relating to a diagnosis or 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's preservice bilateral pes planus was aggravated in 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Thus, there is no competent evidence showing any permanent 
increase in severity of the veteran's preexisting bilateral 
pes planus during his active service.  

As such, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  Simply put, there is no evidence of record to show 
that the veteran's preexisting bilateral pes planus was 
aggravated during this period of service.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a bilateral pes planus.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Accordingly, as the evidence of record shows that the 
veteran's bilateral pes planus pre-existed service as noted 
at his entrance examinations to service and did not increase 
in severity during service, entitlement to service connection 
for bilateral pes planus is not warranted.  


ORDER

Entitlement to service connection for bilateral pes planus is 
denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



